Citation Nr: 9935410	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as residuals of a cervical spine injury.

2.  Entitlement to an increased evaluation for 
lumboparavertebral myositis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from August 1967 to July 
1969.  Afterwards, he had several periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACTDUTRA) with the Puerto Rico National Guard (PRNG). 

The increased rating issue comes before the Board of 
Veteran's Appeals (Board) on appeal from a September 1996 
rating decision by the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico Regional Office (RO).  The neck 
disorder claim is on appeal from an August 1997 rating 
decision.

The issue of an increased rating for lumboparavertebral 
myositis will be discussed in the REMAND section below which 
follows the ORDER in this case. 


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  PRNG medical records reveals that during a period of 
INACDUTRA in January 1978, the appellant was injured in a 
vehicular accident.  He was treated for injuries to his left 
leg and chest.  The service medical records are entirely 
silent as to any neck or cervical spine complaints or 
injuries.  

3.  There is no medical opinion, or other competent evidence 
of a link between any current neck disorder and the veteran's 
service, to include the vehicular accident during the period 
of INACDUTRA in January 1978, or any continuing residuals 
since that time.

CONCLUSION OF LAW

The claim for entitlement to service connection for a 
cervical spine disorder is not well grounded.  38 U.S.C.A. 
§§ 101(24), 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 1999).  Active service includes periods of ACDUTRA.  
38 C.F.R. § 3.6 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  Id.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303(d) (1999).

However, the threshold question which must be resolved is 
whether the appellant has presented evidence that his claim 
is well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

A review of the appellant's service medical records and his 
separation examination reveals no complaints, symptomatology, 
or findings with respect to any neck or cervical spine 
disabilities.  The file contains medical records regarding 
treatment for a vehicular accident during a period of 
INACDUTRA in January 1978.  These records do not contain any 
diagnoses of or treatment for any neck or cervical spine 
injuries.

The first complaint of neck pain in the record was in August 
1979, and the veteran reported he had the neck pain for 2 
months.  Cervical spine X-rays in April 1980 and June 1982 
were normal with the exception of a congenital short cervical 
rib noted in the earlier X-ray report.

The veteran first filed a claim for service connection for a 
neck injury in December 1996.  He asserts he has neck 
problems as a residual of the INACDUTRA vehicular accident.  
A computer tomography (CT) scan, magnetic resonance imaging 
(MRI) of the cervical spine, and an electromyograph (EMG) in 
1997 and 1998 indicated congenital narrowing of the disk 
spaces.  Subsequent examinations revealed desiccation of the 
disks in the cervical spine.  

An April 1999 VA examination report concluded, after noting 
the evidence above, that the veteran's cervical spine 
disability was not related to trauma, or to the 1978 
vehicular accident, but was a chronic disease process.  The 
diagnoses was C6 radiculopathy and desiccated disks with 
multiple entrapment syndrome which was not related to the 
trauma of January 1978.

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed cervical spine 
disorder to any incident or injury incurred in active or 
national guard service, nor does it contain any medical 
opinion or diagnosis relating the cervical spine disorder 
with service.

The veteran reported a neck injury in service with continuing 
symptoms.  As a lay witness, he does not have the medical 
expertise to provide evidence of the chronic nature of the 
neck disorder during service.  There are no medical records 
or competent witness evidence that the veteran had a chronic 
disability during service, within the first part of 38 C.F.R. 
§ 3.303(b) (1999).  

Where a condition is not shown to be chronic during service, 
the second part of 38 C.F.R. § 3.303(b) (1999) provides that 
a connection may be based on a continuity of symptoms.  
However, the statements of a lay witness is not sufficient.  
This is a medical question which requires the training and 
expertise of a trained medical professional to link the lay 
reports of continuing symptoms to a current disability.  See 
Savage, at 497-98.  There is no such evidence of a link in 
this case.  

The earliest post-service medical evidence of record 
regarding a neck disorder is the August 1979 VA treatment 
record, approximately 1 1/2  years after the accident in 
service.  However, that treatment record did not offer a 
diagnosis nor did it connect the veteran's symptoms to 
disease or injury in service.  There is no evidence from a 
competent medical source that arthritis or any other disease 
subject to a presumptive period was manifested in the year 
after the veteran left service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran's wartime service is noted; however, the 
provisions of 38 U.S.C.A. § 1154 are for consideration if the 
merits stage of the analysis is reached and do not assist the 
veteran in establishing the threshold requirement for 
evidence which connects the current disability to injury or 
disease during active service.  See Arms v. West, 12 Vet. 
App. 188, 197 (1999); Kessell v. West 13 Vet. App. 9 (1999).  

In this case, there is no competent medical opinion or other 
evidence of a nexus between the veteran's current cervical 
spine problems and any incident of service, including the 
injuries asserted by the veteran.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Therefore, the lay evidence of record, alone, 
does not provide a sufficient basis upon which to find this 
claim to be well grounded.  See Grottveit v. Brown, 5 Vet. 
App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a chronic neck disorder is well grounded.  In 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a neck injury, 
described as a cervical spine disorder, is denied on the 
basis that the claim is not well grounded.


REMAND

The veteran seeks an increased rating for lumboparavertebral 
myositis, currently evaluated as 10 percent disabling. 

Preliminary review of the claims file reveals that in a March 
1990 VA examination, the examiner noted the veteran had a 
discrepancy in the length of his left leg due to a service 
related vehicular accident in 1978.  He diagnosed the veteran 
with lumbar paravertebral myositis, and opined that it was 
directly related to the length discrepancy in the left leg.  
Subsequently, service connection for lumboparavertebral 
myositis was established by a rating decision in March 1990.  
A 10 percent rating was assigned and has remained in effect 
to the present time.

The Board notes that the veteran was afforded a VA 
examination in August 1996, and he referred to low back pain 
with radiation to the posterior aspect of the left buttock 
and leg.  The examiner noted a 1996 CT scan revealed L4-L5 
bulging disc and a left paracentral herniated nucleus 
pulposus without impingement of the thecal sac or cord.  
There was evidence of severe lumbosacral paravertebral muscle 
spasms.  The examiner reviewed the claims file and noted that 
the records pertaining to the 1978 vehicle accident were 
silent for any back injuries or complaints.  The examiner 
opined that the veteran's current left L4-L5 herniated 
nucleus pulposus (HNP), and bilateral L4 and left L5 lumbar 
radiculopathy were not related to the service-connected 
lumboparavertebral myositis.

The Board also notes that in a VA compensation examination in 
April 1999, the examiner noted that the veteran has 
desiccated disks in his lumbosacral spine.  The examiner 
stated the diseased disks were unrelated to trauma, including 
the 1978 vehicular accident, as they were evidence of a 
chronic disease process.  The Board notes that while the 
examiners readily pointed out what symptoms were not related 
to the veteran's service-connected lumboparavertebral 
myositis, there is no evidence given which would allow the 
Board to properly rate the veteran's service-connected 
disorder.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the duty to assist also includes 
providing a thorough and contemporaneous medical examination, 
which takes into account prior medical evaluations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that when the Board concludes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In order to clarify the veteran's disability picture, the 
Board concludes that another VA examination, including a 
medical opinion, is required.  The examiner should address 
the extent of functional and industrial impairment due to the 
veteran's service-connected disability.  The examiner should 
also ascertain the correct diagnoses and the current nature 
and extent of the service-connected lumboparavertebral 
myositis.  The examiner should also include findings 
concerning any neurological involvement.

The Board is mindful that in DeLuca v. Brown, 8 Vet.App. 202, 
205-208 (1995), the Court explained that 38 C.F.R. § 4.40 is 
a regulation that:

[S]pecifically refers to disability due 
to lack of normal "endurance", provides 
for a rating to be based on "functional 
loss . . . due to . . . pain", and 
states that "a part which becomes 
painful on use must be regarded as 
seriously disabled" . . . .  
Furthermore, § 4.40 provides that "[i]t 
is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss" . . . .

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private, VA or 
military) which treated him for his 
lumboparavertebral myositis disorder, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each medical care provider 
specified by the veteran, including those 
mentioned above, to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results.  
38 C.F.R. § 3.159 (1999). 

2.  After the above records and any 
additional VA treatment records have been 
added to the file, the veteran should be 
afforded an appropriate VA examination to 
delineate the orthopedic and neurological 
symptoms attributed to service or the 
service-connected lumboparavertebral 
myositis.  All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The entire 
claims folder should be reviewed by the 
examiner prior to the examination, and a 
statement to that effect must be included 
in the examination report.

a.  The examiner should identify all 
low back disorders which are related 
to service or his service-connected 
lumboparavertebral myositis.

b.  The examiner should describe, in 
detail, all low back pathology, both 
orthopedic and neurological, related 
to the disorders identified in 
Question "a" above. 

All indicated tests, including range of 
motion studies, measured in degrees, and 
X-ray studies, should be conducted.  With 
respect to the functioning of the 
veteran's low back, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
ankylosis (favorable or unfavorable), 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion, but only that which is 
due to the service-connected 
lumboparavertebral myositis or other back 
disorder the examiner has related to 
service or the service-connected back 
disorder.  The examiner should provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of his low back but only that 
which is due to the service-connected 
lumboparavertebral myositis or other back 
disorder the examiner has related to 
service or the service-connected back 
disorder.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of such disability.  Range of motion 
testing should be conducted with an 
explanation as to what is the normal 
range of motion.  The claims folder and a 
copy of this remand should be made 
available and reviewed by the examiner.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of low back 
pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

3.  Following completion of the above 
action, the RO must review the claims 
folder and any additional evidence and 
ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

4.  The RO should then readjudicate the 
issue on the basis of all the evidence of 
record and with application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. §§ 4.40, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In the event the benefit sought is not 
granted, the veteran should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.  It is requested that 
the supplemental statement of the case 
specifically set forth the reasons and 
bases for the decision. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

